*741OPINION.
Mokris :
Section 277 (a) (2) of the Revenue Act of 1926 provides that “the amount of income, excess-profits, and war-profits taxes imposed by the Revenue Act of 1921, and by such Act as amended, for the taxable year 1921 * * * shall be assessed within four years after the return was filed * * *.”
The petitioner filed its return for 1921 on or before March 15, 1922. Therefore, the four-year period prescribed in section 277 above expired on or before March 15, 1926. Under date of June 10, 1928. subsequent to the passage of the Revenue Act of 1926 and after the four-year period of limitation had expired, the parties entered into a consent in writing for a later assessment of the proposed deficiency for 1921.
The aforesaid consent was ineffective to extend the period of limitation because at the time entered into both the right and the remedy had been extinguished by the enactment of section 1106 of the Revenue Act of 1926, Peerless Woolen Mills, 13 B. T. A. 1119, and George U. Hind et al., 18 B. T. A. 96, and the repeal of that section by section 612 of the Revenue Act of 1928 “ did not revive a dead liability or create a new obligation.” Dobbins v. Commissioner of Internal Revenue, 31 Fed. (2d) 935.

Judgment will be entered for the petitioner.